DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/521,229 application filed July 24, 2019, which is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
Claims 1-20 are allowable. The restriction requirement between inventions I-III, as set forth in the Office action mailed on May 1, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not appear to anticipate or render obvious either the catalyst support of instant claim 1 or the metal concentration of the same.  One of the nearest prior art references appears to be Lai et al (WO/2017/185928), which discloses “a main metal active component supported on a carrier…and the carrier consists of 1-8% of molecular sieve, 25-65% of amorphous silicon aluminum, 30-65% of aluminum oxide and 2-10% of graphene…according to the weight percentage of the raw materials” [paragraph 0011].  Lai et al discloses a carrier with a concentration of graphene that is higher than the recited amount.  Another relevant prior art reference is Bielawski et al (US 2014/0275684 A1), which discloses “reactions that are catalyzed with a mixture of graphite oxide and a solid acid (e.g. a zeolite, a clay, a pillared clay, or aluminophosphates). The catalytic activity of graphene oxide or graphite oxide is optionally modified and/or improved with the use of a solid acid catalyst as a co-catalyst. The solid acid catalyst in optionally a zeolite catalyst, including a zeolite catalyst selected from faujasite (FAU),…(ZSM-5), mordenite (MOR), or ferrierite (FER)…The zeolite catalyst is optionally blended with graphene oxide or graphite oxide in solution or in the solid state. A wide range of zeolite loadings may be used, between about 0.01 to about 100 wt %” [paragraph 0304].  Consequently, the graphene oxide may be present from 0 to 99.99 wt%.  However, Bielawski et al also discloses “a heterogeneous catalytically-active graphene oxide…catalyst…is substantially free of metal, particularly transition metal…a heterogeneous catalytically-active surface-modified graphene oxide…catalyst…suitable for reactions described herein comprises less than 2% of a transition metal by weight of the catalyst. In some embodiments, a heterogeneous catalytically-active surface-modified graphene oxide…catalyst…suitable for reactions described herein comprises less than 1% of a transition metal by weight of the catalyst. In some embodiments, a heterogeneous catalytically-active surface-modified graphene oxide…catalyst…suitable for reactions described herein comprises less than 0.5% of a transition metal by weight of the catalyst” [paragraph 0184].  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548.  The examiner can normally be reached on Monday to Friday 8 to 4:30 Mountain Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772   
April 7, 2021